Citation Nr: 0603818	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  05-10 253	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota




THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).






INTRODUCTION

The appellant served on active duty for 18 days from July 17, 
1980, to August 4, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Reasons for Remand:  Inform the appellant what attempts were 
made to obtain military records that may support or 
corroborate her allegation, whether those attempts were 
successful, and, if not, why further efforts would be futile.  
Provide the appellant with notice of the VA regulation 
pertaining to claims for PTSD based on personnel assault.  
Obtain private medical records which may be pertinent to the 
claim. 

The appellant claims service connection for PTSD, alleging 
that during her short period of active duty she was sexually 
assaulted by a drill sergeant whose last name was "C."  
(For purposes of privacy the Board will not record here the 
full name but the appellant has provided it in several 
letters and statements submitted to VA).  In this regard, the 
RO requested a complete roster of the veteran's company, 
platoon, and squad; a roster of her company commander, 
platoon sergeants and drill corporals; and a duty roster 
showing who had charge of quarters in her barracks for her 
squad from July 17, 1980, to August 4, 1980.  The response 
received stated, "All personnel and SMR documents found in 
record are copied/mailed or original hard copies mailed."  
The records in the claims file consist of the appellant's 
personnel and service medical records.  It is not clear from 
the response or from anything else in the claims file whether 
the rosters requested cannot be obtained.  If there is 
anything else the RO can do to attempt to obtain this 
information, it should do it on remand.  If no other 
information can be obtained as to whether a sergeant "C" 
was ever assigned to the Fort where the appellant was 
assigned in 1980, and if so, whether he was ever investigated 
for assault in the early 1980s, the RO should write to the 
appellant and provide an explanation of the attempts that 
were made to obtain information about the alleged assault and 
inform her that further efforts to obtain such information 
would be futile.  38 C.F.R. § 3.159(c)(2).  

The appellant was not provided notice in the either the VCAA 
notification letters or the statement of the case of 
38 C.F.R. § 3.304(f)(3) which pertains to claims for PTSD 
based on allegations of personal assault in service.  
38 C.F.R. § 3.304(f)(3) ("VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.").  The case must be 
remanded to cure this defect in due process.  

The appellant submitted a statement from D. E. W., M.D., of 
Great Plains Clinic, who asserted that the appellant had been 
suffering from PTSD for many years and who referred to 
volumes of treatment records at that clinic.  On remand, the 
RO should attempt to obtain records of treatment pertaining 
to a mental disorder, especially records from the 1980s, if 
any.  

For the reasons noted above, the case is REMANDED for the 
following development,

1.  Determine whether any additional 
steps can be taken to obtain a complete 
roster of the veteran's company, platoon, 
and squad; a roster of her company 
commander, platoon sergeants and drill 
corporals; and a duty roster showing who 
had charge of quarters in her barracks 
for her squad from July 17, 1980, to 
August 4, 1980-information which was 
requested in March 2004 but not received.  
If there is anything else VA can do to 
attempt to obtain this information, it 
should be done on remand.  

In particular, VA should attempt to 
ascertain, first, whether a sergeant 
"C" was assigned to the Fort where the 
appellant was assigned in 1980, and if 
so, the VA should attempt to ascertain 
whether he was ever investigated for 
assault in the early 1980s.  If no 
information can be obtained in this 
regard, the RO should write to the 
appellant and provide an explanation of 
the attempts that were made to obtain 
information about the alleged assault and 
explain why further efforts to obtain 
such information would be futile.  
38 C.F.R. § 3.159(c)(2).  

2.  Write the veteran a letter and inform 
her of the evidence needed to 
substantiate a claim for service 
connection for PTSD based on personal 
assault.  Specifically, notify her of the 
provisions of 38 C.F.R. § 3.304(f)(3) as 
follows:  

"If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates  that a personal 
assault occurred."  38 C.F.R. 
§ 3.304(f)(1).

Tell her what evidence she is expected to 
submit to substantiate her claim and what 
evidence VA will attempt to obtain on her 
behalf.

3.  Attempt to obtain records of 
treatment from Great Plains Clinic 
pertaining to a mental disorder, 
especially records from the 1980s, if 
any.  Provide the appellant with the 
appropriate release-of-information form 
to obtain these records and tell her that 
this (the completed release form) is 
information that she must provide to 
substantiate her claim.

4.  Readjudicate the claim for service 
connection for PTSD based on the evidence 
in its entirety.  If the claim remains 
denied provide the appellant with a 
supplemental statement of the case, which 
gives her notice of 38 C.F.R. § 3.304(f) 
in its entirety, especially subsection 
(f)(3), and afford her a reasonable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

